United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-2519
                                   ___________

Robert Becker; Virgil Borgmeyer;   *
Tyrone Caley; Allen Dahlstrom;     *
Thomas H. Patterson; Joseph Roberts;
                                   *
Donald Stephens,                   *
                                   * Appeal from the United States
               Appellants,         * District Court for the Western
                                   * District of Missouri.
     v.                            *
                                   *      [UNPUBLISHED]
ABB Power T & D Company, Inc.,     *
                                   *
               Appellee.           *
                              ___________

                             Submitted: April 13, 2001

                                  Filed: April 18, 2001
                                   ___________

Before BOWMAN and FAGG, Circuit Judges, and VIETOR,* District Judge.
                           ___________

PER CURIAM.

     After they were terminated in a reduction in force (RIF), seven former employees
of ABB Power T & D Company brought this lawsuit alleging the RIF was a pretext for



      *
        The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa, sitting by designation.
age discrimination. The district court** granted summary judgment to ABB Power,
concluding the RIF was a bona fide exercise of business judgment and the former
employees failed individually to show they were discriminated against because of their
age. The employees challenge the summary judgment decision on appeal, asserting the
district court failed to consider certain evidence, to discount other evidence, to draw
all reasonable inferences in their favor, and to apply the law correctly. We reject these
assertions. Having carefully reviewed the evidence about each former employee and
assuming that each former employee established a prima facie case, we agree with the
district court's analysis that no reasonable jury could conclude ABB Power's stated
reasons for the employees' layoffs were a pretext for age discrimination. See Reeves
v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 148-49 (2000). The former
employees argue the district court failed to apply Reeves, which the Supreme Court
decided six days after the district court's ruling. Although the district court recited
Eighth Circuit law displaced by Reeves, the district court's decision is in keeping with
the Reeves decision. We thus conclude the district court correctly granted summary
judgment, and affirm without extended discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      **
         The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.

                                          -2-